Citation Nr: 1433095	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-05 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a psychiatric disorder other than PTSD.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2014, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

As to the claim of service connection for a psychiatric disorder other than PTSD, the Board finds that this issue is also in appellate status because the record on appeal shows the Veteran being diagnosed with a psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence).

In February 2011, prior to the receipt of a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran notified the RO that he did not want to continue his appeal of the denial of his application to reopen his claim of service connection for prostate cancer.  Therefore, the Board finds that this issue is not in appellate status.  See 38 C.F.R. § 20.204(b) (2013) (a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision).  

After the issuance of the July 2013 supplemental statement of the case, additional evidence was added to the claims file.  However, the Board finds that adjudication of the current appeal may go forward without first obtaining a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding the appeal for AOJ review because the evidence is not pertinent to the issues on appeal.  See 38 C.F.R. § 19.31 (2013) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDINGS OF FACT

1.  A February 2008 rating decision denied service connection for PTSD.

2.  The most probative evidence of record shows that the evidence received since the time of the final February 2008 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3.  The most probative evidence of record shows that the Veteran does not have PTSD.  

4.  The most probative evidence of record shows that a psychiatric disorder other than PTSD was not shown in service or for years thereafter and fails to link it to service.  

5.  The most probative evidence of record shows that sleep apnea was not shown in service or for years thereafter and fails to link it to service.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013); 38 C.F.R. § 3.104 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  A psychiatric disorder other than PTSD were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

5.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  VA likewise has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim to reopen, given the fully favorable decision with respect to that specific question the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the service connection claims, the Board finds that the pre-adjudication letter the RO sent the Veteran in July 2009 as to the psychiatric claims and the pre-adjudication letter the RO sent the claimant in October 2010 as to the sleep apnea claim provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether any of the appellant's current disabilities are related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and his post-service VA and private treatment records.  

As to the claims of service connection for PTSD and sleep apnea, the Veteran was provided with a VA examination in March 2011 or March 2013.  Moreover, the Board finds these examinations adequate to adjudicate these claims because after taking a detailed medical history from the claimant, after a review of the record on appeal, and/or after conducting an examination the examiners provided opinions as to the diagnoses and origins of the claimed conditions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As to the claim of service connection for a psychiatric disorder other than PTSD, the Veteran was not provided with a VA examination because only conclusory, generalized lay statements linked the disability with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found his electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen

The RO earlier denied service connection for PTSD in a February 2008 rating decision.  The Veteran did not appeal the February 2008 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence related to his claim of service connection for PTSD that constituted new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

Service connection for PTSD generally requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) [which calls for diagnoses in accordance with DSM-IV]; medical evidence establishing a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the February 2008 rating decision denied the claim of service connection for PTSD because, among other things, the Veteran had not provided VA with a statement of his stressors.  However, since the February 2008 rating decision VA received stressor statements from the Veteran in which he alleged, in substance, that his PTSD was caused by being exposed to bombings while stationed in Saigon during the Vietnam war.  As this addresses a basis for the prior denial, the Board finds the stressors statements are new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  

The Service Connection Claims

The Veteran contends that his PTSD, other psychiatric disorders, and sleep apnea were caused by his military service, including his service in the Republic of Vietnam during the Vietnam war.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

a.  PTSD

Since service treatment records reflect no psychiatric abnormality, and post service records are negative for a diagnosis of PTSD in accordance with the DSM IV, the Board is denying the PTSD service connection claim.  

In this regard, while July 2007 and October 2008 VA treatment records list an assessment or impression of PTSD, these records clearly show no formal evaluation was accomplished in connection with those entries, and therefore they are not being considered diagnoses in conformity with DSM IV.  Furthermore, the remaining VA treatment records note that the Veteran only had PTSD like symptoms, or that PTSD had to be ruled out.  None reflect the Veteran diagnosed to have PTSD in accordance with the DSM IV.  Indeed, the Board notes that a December 2007 VA treatment record reported that the Veteran had "subthreshold" PTSD, and in both a January 2007 VA treatment record and the March 2011 VA examination report, the examiners specifically opined that the Veteran did not meet the DSM IV criteria for a diagnosis of PTSD.  
Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not PTSD in accordance with the DSM IV at any time during the pendency of the appeal.  Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process, the Board finds that entitlement to service connection for PTSD must be denied.  

In reaching this decision, the Board notes the Veteran, his wife, and his representative all consider the Veteran to have PTSD.  However, as they are not shown to possess the expertise to render such a diagnosis, their opinions in this regard are not probative.  

b.  A Psychiatric Disorder Other Than PTSD and Sleep Apnea

As to service connection for the a psychiatric disorder other than PTSD and sleep apnea, service treatment records, including the November 1971 separation examination, are negative for complaints, diagnoses, or treatment for a psychiatric disorder or sleep apnea.  In fact, at the separation examinations it was specifically opined that his psychiatric, lungs, and chest examinations were normal.  

Similarly, the record does not show the Veteran being diagnosed with a psychosis in the first post-service year, and the post-service record does not show that the Veteran had ongoing problems with a psychiatric disorder or sleep apnea since service.  In this regard, the Board notes that the post-service record does not show the Veteran's complaints, diagnoses, or treatment for sleep apnea until 2008 and a psychiatric disorder until 2007-decades after his separation from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board also finds the fact that the Veteran did not mention either of these disabilities when the filed his first claim for VA benefits in 2006 weighs against the claims of continuity.  Likewise, the Board finds the fact that the first medical records that document his complaints and treatment for these disabilities are all dated after he filed his current claims of service connection for these disabilities (i.e., in 2009 or later) weighs against the claims of continuity.

The record is likewise negative for any medical opinion finding a relationship between the Veteran's current psychiatric disorder and a disease or injury of service origin, or between the Veteran's sleep apnea and any disease or injury in service.  In fact, as to sleep apnea, the March 2013 VA examiner opined that it was less likely than not related to his military service because service treatment records reveal no evidence of sleep apnea, medical records reveal no post-service occurrence of sleep apnea immediately after service, and the first diagnosis of sleep apnea does not appear in the records until around 2008-37 years after military service.  The examiner believed that the aging process, the Veteran's body habitus, and possibly the shape of his mouth and airway are the most likely cause of the appellant's current sleep apnea and his military service did not contribute to these risk factors.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Lastly, as to any lay claim's the claimed disabilities are due to service, because they are offered by those without any medical expertise, they are not probative.  

In this case, the Board concludes that neither a psychiatric disorder, or sleep apnea was present in service, within the first post service year, or for many years thereafter, and that the greater weight of the evidence is against the conclusion either was the result of disease or injury incurred in service.  Accordingly, the claims of service connection are denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310; Also see Hickson, supra;

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for sleep apnea is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


